                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                    EASTERN DIVISION AT COLUMBUS

In re: OHIO EXECUTION
 PROTOCOL LITIGATION,

                                                      :     Case No. 2:11-cv-1016

                                                            District Judge Edmund A. Sargus, Jr.
                                                            Magistrate Judge Michael R. Merz

This Report relates to Plaintiff Melvin Bonnell




                      REPORT AND RECOMMENDATIONS


       The Governor having reprieved the execution of Plaintiff Melvin Bonnell from February

20, 2020, until March 18, 2021 (ECF No. 2692-1), Bonnell’s pending Motion for Stay and

Preliminary Injunction (ECF No. 2664) is premature. It is accordingly recommended that the

Motion be denied without prejudice to its renewal not later than September 18, 2020.

December 21, 2019.

                                                           s/ Michael R. Merz
                                                          United States Magistrate Judge


                           NOTICE REGARDING OBJECTIONS

Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Such objections shall specify the portions of the Report objected to and
shall be accompanied by a memorandum of law in support of the objections. A party may respond
to another party’s objections within fourteen days after being served with a copy thereof. Failure
to make objections in accordance with this procedure may forfeit rights on appeal.


                                                  1
